DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
After further search and thorough examination of the application in view of the applicant’s arguments and amendments, 1, 4-6, and 9-10 are found to be in condition for allowance.
The following is an examiner’s statement of reasons for allowance: The applicant teaches a radio frequency screw antenna which includes a metal radiation body having a shank having a radial direction; a head connected to the shank; and a groove positioned at the head, wherein a length direction of the groove is parallel to the radial direction; and a coupling loop circuit disposed at a first side wall of the groove wherein an input impedance of the radio frequency screw antenna satisfies a specific equation with an input impedance of the radio frequency screw antenna, an impedance of the metal radiation body, an impedance of the coupling loop circuit, a mutual inductance between the metal radiation body and the coupling loop circuit, and an angular frequency; wherein the coupling loop circuit satisfies an equation with the magnetic permeability, the length and width  of the hollow rectangular circuit pattern of the loop circuit, a distance between a surface of the coupling loop circuit and a second side wall of the groove opposite to the first side wall. These limitations in conjunction with other limitations in the claims were not shown by the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL ST CYR whose telephone number is (571)272-2407.  The examiner can normally be reached on M to F 8:00-8:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael G Lee can be reached on 571-272-2398.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DANIEL . ST CYR

Art Unit 2876



/DANIEL ST CYR/Primary Examiner, Art Unit 2876